Citation Nr: 0614113	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  05-04 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Pennsylvania Adjutant 
General's Office


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania. 

In March 2006, a video hearing before the undersigned acting 
Veterans Law Judge was held.  A transcript of this hearing is 
of record.

The veteran submitted additional evidence in March 2006 for 
the Board's consideration accompanied by a waiver of initial 
consideration by the agency of original jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Although the 
veteran was advised of the elements necessary to prove 
service connection by way of an October 2002 letter, he was 
not advised of the degree of disability or the effective date 
of an award.

Thus, the veteran must be provided proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the type of evidence that is needed to 
establish a service connection, the degree of disability, and 
effective date of the award.  

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2005).

With regard to the third PTSD criterion, credible evidence of 
in-service stressors, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  If the evidence establishes the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Section 1154 requires that the veteran have actually  
participated in combat with the enemy, meaning participated  
in events constituting an actual fight or encounter with a  
military foe or hostile unit or instrumentality, and does not  
apply to veterans who served in a general "combat area" or  
"combat zone" but did not themselves engage in combat with  
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where, 
a determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).   
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

The veteran appears to be contending that he is a combat 
veteran.  See the representative's statement during the 
veteran's March 2006 hearing.  While his DD Form 214 confirms 
that he served in Vietnam, he was not awarded medals 
indicative of combat.  As there is no objective evidence to 
show combat participation by him, the law requires that his 
claimed stressor be corroborated by evidence other than his 
lay testimony or the diagnosis of PTSD.

The veteran has furnished information and testimony 
concerning his claimed stressors.  In particular, the veteran 
reported that in late September 1966 he witnessed the 
concussion of an explosion cause two military policeman to be 
thrown into the air.  The veteran indicated that he witnessed 
Vietnamese soldiers and police officers interrogate and 
physically abuse a young man.  He reported that while he was 
serving as a door gunner, he witnessed a soldier shoot a 
civilian in the head.  He also reported that a pilot 
contacted him and informed him that he killed a Liaison 
Officer.  He reported that while he was stationed in Cu Chi, 
Vietnam his unit was under fire numerous times by mortars, 
recoilless guns and 122 millimeter rockets.  He also 
indicated that while he was stationed in Dau Tang, Vietnam 
his unit was attacked once by mortars, recoilless guns and 
122 millimeter rockets.  

The Board observes that a request has not been made of the U. 
S. Army and Joint Services Records Research Center (JSRRC), 
to verify the veteran's alleged stressors.

The Board further notes that at the time of the March 2006 
video conference hearing, the undersigned instructed that the 
record be held open for a period of 30 days in order to allow 
the veteran an opportunity to additional evidence.  In March 
2006, within 30 days of the hearing, the veteran, through his 
representative, submitted the daily staff journal of the 
veteran's service unit to the Board for consideration.  He 
included a waiver of initial RO review of this evidence with 
his submission.  The daily staff journal revealed that the Cu 
Chi, Vietnam base was under mortar attack many times between 
January 1968 and March 1968.

Given the above stressor statements, the veteran's verified 
Vietnam service, and his diagnosis of PTSD, VA had a duty to 
provide a summary of his stressor statements to the U.S. Army 
and Joint Services Records Research Center (JSRRC) and ask 
them to attempt to verify the stressors.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c) (2003); M21-1, Part VI, Ch.  
11.37(F)(4) (VA must "always send an inquiry....").  However, 
no such request has yet been made by the RO.  Therefore, on 
remand, the veteran should be asked to provide a more 
detailed statement of his stressors and a summary of that 
statement, including the facts found in the earlier stressor 
statements of record should be forwarded to JSRRC.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the three claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01- 
1917 and 02-1506 (U.S. Vet. App. March 
3, 2006).  
 
2.  The RO should contact the veteran 
and request that he provide the 
following information as to each of his 
stressor events: the dates of the 
incidents (or at least within a 30 day 
time frame); and the names, ranks, and 
units of assignments of all persons 
present at the incidents including for 
the military policeman he reportedly saw 
struck by explosives.  Advise the 
veteran that with more complete 
information VA can better assist him in 
attempting to verify the claimed 
stressors.

3.  The RO, after waiting an appropriate 
time period for the veteran to respond, 
should prepare of a summary of his 
stressors using both the information 
provided in reply to the above request 
and the facts found in the earlier 
stressor statements found in the claims 
files.  The RO should forward the 
summary to JSRRC and ask them to attempt 
verify each claimed stressor.  The 
veteran must be informed of the results 
of the search. 

4.  After all the development requested  
above is completed, the RO should 
arrange for the veteran to be examined 
by a  psychiatric specialist determine 
the nature and etiology of his current 
psychiatric disability, and  
specifically whether he has PTSD due to 
a  verified stressor event in service.  
The examiner should review all pertinent 
medical records in the claim files 
(including the RO's determination 
regarding a stressor event in service) 
and opine whether, at least as likely as 
not, the veteran has PTSD based on a 
credible verified stressor event(s) in 
service.  If so, the examiner should 
identify the stressor event and symptoms 
supporting the diagnosis.  If not, the 
examiner should opine whether, at least 
as likely as not, the veteran has any 
current psychiatric disorder other than 
PTSD (e.g., depression) that is related 
to his service.  The examiner should 
explain the rationale for all opinions 
given.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

6.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issue.  If any 
of the issue is denied, the veteran and 
his representative should be provided a 
supplemental SOC in accordance with 38 
U.S.C.A. § 7105 (West 2002) which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond. 


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





